Citation Nr: 0113785	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia patella with arthritis, right knee, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia patella with arthritis, left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for the claimed left 
hip disorder as secondary to the service-connected knee 
disability.  

4.  Entitlement to service connection for the claimed 
degenerative arthritis of the lumbar spine as secondary to 
the service-connected knee disability.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1978 to June 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 1998 and October 2000 rating decisions by 
the RO.  

The case was remanded by the Board to the RO in December 1999 
for additional development of the record.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2000.  

(The issues of secondary service connection for a left hip 
disability and degenerative arthritis of the lumbar spine are 
addressed in the Remand portion of this document.)  



FINDINGS OF FACT

1.  The service-connected chondromalacia patella, right knee 
is shown to be manifested by complaints of pain and x-ray 
findings of slight degenerative changes with related 
crepitus, but more than a mild functional limitation is not 
demonstrated; neither instability or recurrent subluxation 
nor cartilage damage with frequent episodes of locking and 
effusion is shown.  

2. The service-connected chondromalacia patella, left knee is 
shown to be manifested by complaints of pain and x-ray 
findings of slight degenerative changes with related 
crepitus, but more than a mild functional limitation is not 
demonstrated; neither instability or recurrent subluxation 
nor cartilage damage with frequent episodes of locking and 
effusion is shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected right knee chondromalacia 
patella with arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 
5003, 5010, 5257, 5259, 5260, 5261 (2000).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected left knee chondromalacia 
patella with arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 
5003, 5010, 5257, 5259, 5260, 5261 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO granted service connection for left and 
right knee chondromalacia patella in July 1979 and 
noncompensable ratings were assigned for each knee under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Code 
5014.  

Thereafter, in an August 1979 rating decision and in a July 
1984 rating decision for civil service preference purposes, 
the veteran's service-connected bilateral knee disability was 
not recharacterized, but the Diagnostic Code under which the 
disability was rated was nonetheless changed to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5257.  

In January 1998, veteran submitted a claim of an increased 
rating for the service-connected bilateral chondromalacia 
patella.  In a March 1998 rating decision, the RO denied the 
veteran's claim of increase and the veteran timely appealed 
that determination.  

In December 1999, the Board remanded the case for further 
development of the claims for increase by the RO.  
Specifically, the Board noted that the veteran was not 
afforded a VA examination in conjunction with his claim of 
increase and found that a VA examination was necessary to 
determine the current severity of the veteran's service-
connected bilateral knee disability.  

In addition, the Board pointed out that in rating knee 
disabilities, VA had to consider opinions of the General 
Counsel (VAOPGCPREC 23-97 and 9-98), in which it was held 
that a claimant who had arthritis and subluxation/instability 
due to service-connected knee disability(ies) might be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  Thus, separate ratings under 
Diagnostic Codes 5010, in conjunction with 5260 or 5261 as 
well as 5257 had to be considered.  

The veteran was afforded a VA examination and x-ray studies 
of the knees in June 2000.  The veteran reported symptoms of 
the knees giving way and swelling bilaterally.  An 
examination of the right knee joint revealed findings 
including a range of motion from 0 to 125 degrees, mild 
patellofemoral crepitus, and pain with patellar apprehension 
in the superior-inferior direction, but not lateral planes.  
The veteran had positive medial joint line tenderness.  An 
examination of the left knee revealed findings including a 
range of motion from 0 to 120 degrees, mild patellofemoral 
crepitus, and positive medial joint line tenderness.  He did 
have patellar apprehension in the superior-inferior 
direction, not lateral directions.  

The assessment was that of mild anterior knee pain syndrome 
with some evidence of mild patellofemoral crepitus and 
possible degenerative arthrosis at the patellofemoral joints 
bilaterally.  The examiner noted that the veteran was seen by 
orthopedics in April [2000] and that those notes should be 
obtained.  X-ray studies were ordered.  

The x-ray studies of both knees in June 2000 revealed 
findings of slight degenerative changes with slight narrowing 
greater in the medial tibial femoral compartments, with 
minimal spurring, prominence of tibial spines.  

The RO requested that all recent VA outpatient treatment 
records for the veteran be obtained.  A careful review of 
such records shows that the veteran was treated on several 
occasions between 1998 and 2000 for orthopedic disabilities 
to include a back disability and a wrist/ulna disability.  
These records do not show that the veteran was actually 
treated for manifestations referable to either service-
connected knee disability.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 2000.  The veteran indicated that he wore a 
brace on both knees and that his knees would begin to pop if 
he tried to walk without the braces.  The veteran stated that 
his knee had given out several times.  The veteran reported 
that he had pain in his knees all the time.  

The veteran testified that he received medical treatment at 
the VA Medical Center once or twice per month, but that had 
had no surgery on either knee.  The Board points out that the 
RO retrieved the veteran's current VA outpatient treatment 
records and, as noted hereinabove, the records did not show 
any treatment for the service-connected bilateral knee 
disability from 1998 through June 2000.  

Thereafter, in an August 2000 hearing officer decision, the 
RO assigned an increased rating of 10 percent for the 
service-connected chondromalacia patella of each knee.  The 
RO assigned the increased ratings based on findings of x-ray 
evidence of arthritis of each knee.  In this regard, the RO 
recharacterized the veteran's service-connected knee 
disabilities as chondromalacia and traumatic arthritis, right 
knee; and chondromalacia and traumatic arthritis, left knee.  
10 percent evaluations were assigned for each knee under 
Diagnostic Code 5010-5259, effective on January 15, 1998, the 
date of the claim for increase.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for 
chondromalacia patella with traumatic arthritis of the right 
and left knees remain in appellate status.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

As noted, the service-connected right and left knee 
disabilities are rated under the Diagnostic Code 5010-5259 
for traumatic arthritis and symptomatic removal of semilunar 
cartilage, respectively.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by x-ray findings, is 
rated under arthritis, degenerative.  Degenerative arthritis 
is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.   A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

In this case, the medical findings in the June 2000 VA 
examination indicated that the veteran had a range of motion 
from 0 to 125 degrees for the right knee and a range of 
motion from 0 to 120 degrees on the left.  Based on the 
rating schedule for limitation of motion of the knee as 
listed hereinabove, this stated range of motion would not 
reflect a compensable loss of movement.  

However, the Board must address whether the veteran's 
bilateral knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  Here, based on his 
evaluation, the examiner opined that the veteran had only 
mild anterior knee pain syndrome and mild patellofemoral 
crepitus consistent with the demonstrated x-ray findings of 
slight degenerative joint disease.  This disability picture, 
in the Board's opinion, is reflective of no more than mild 
functional loss of motion due to pain for either knee.  

The recent examination also showed that medical evidence was 
negative for any findings of lateral instability or 
subluxation of the left knee related to the service-connected 
disability.  Furthermore, there was no evidence of damage of 
semilunar cartilage of either knee with frequent episodes of 
locking or joint effusion.  

Based on a review of the evidence in this case, the Board 
finds that a rating in excess of 10 percent for each knee is 
not warranted.  The objective medical evidence shows findings 
consistent mild disability of each knee consistent with the 
currently assigned rating of 10 percent.  The medical 
evidence of record does not show that a higher rating is 
warranted based on limitation of motion, functional loss due 
to pain, weakness, fatigability, incoordination, or pain on 
movement of a joint.  

An evaluation of 10 percent for arthritis of each of the 
veteran's knees is warranted pursuant to Diagnostic Code 5003 
and 38 C.F.R. §§ 4.40, 4.45, 4.59 in light of the veteran's 
painful and weakened motion shown to be of a noncompensable 
degree.  Furthermore, the preponderance of the evidence is 
against a compensable evaluation for disability rated on the 
basis of any instability or recurrent subluxation of the 
knees pursuant to Diagnostic Code 5257 or a separate 
compensable evaluation for disability rated on the basis of 
removal of semilunar cartilage pursuant to Diagnostic Code 
5259.  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether a rating in excess of 10 
percent is warranted for the service-connected bilateral 
chondromalacia patella in light of the new law.  Nonetheless, 
the Board finds that, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
August 2000 rating decision and Supplemental Statement of the 
Case that increased ratings to 10 percent for each knee were 
warranted based on objective evidence of arthritis.  The 
veteran was informed that medical evidence did not confirm 
compensable limitation of motion, or subluxation and/or 
lateral instability of either knee.  That is the key issue in 
this case, and the rating decision, as well as the 
Supplemental Statement of the Case informed the veteran what 
was needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims for 
increase.  



ORDER

An increased rating for the service-connected right knee 
chondromalacia patella with arthritis is denied.  

An increased rating for the service-connected left knee 
chondromalacia patella with arthritis is denied.  



REMAND

The veteran asserts that he has left hip disability and 
arthritis of the lumbar spine as the result of the service-
connected knee disability.  

In Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 as noted above, a 
remand in this case is required with respect to the issue of 
secondary service connection for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992))  

The Board finds that the September 2000 VA examination was 
inadequately performed for the purpose of determining whether 
the veteran has claimed hip disability and arthritis of the 
lumbar spine as secondary to the service-connected bilateral 
knee disability.  

Specifically, although the examiner indicated that he was not 
aware of any correlation of trochanteric bursitis and 
patellofemoral chondromalacia, he does not address the matter 
with regard to the specific symptoms of the veteran.  
Moreover, the examiner noted an impression of 
"deconditioning with mechanical low back pain and 
trochanteric bursitis" and concluded that the veteran's 
deconditioning was secondary to sedentary lifestyle.  The 
examiner, however, did not indicate whether it was at least 
as likely as not that the veteran had current hip and/or back 
disability secondary to the service-connected bilateral knee 
disability.  

In light of the evidence of record, specifically x-ray 
findings, the possible need for an MRI, and the inadequate 
examination as noted above, the Board finds that the veteran 
should be reexamined to determine the nature and likely 
etiology of the claimed conditions to include the likelihood 
that the veteran has current hip and back disabilities 
secondary to the service-connected bilateral chondromalacia 
patella.  

Due to the necessity of another VA examination, all pertinent 
medical records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed hip and back disorders, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed left hip disorder 
and arthritis of the lumbar spine.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed left hip and back 
disabilities.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, whether 
it is as least as likely as not that the 
veteran has current hip and/or back 
disability that was caused or aggravated 
by the service-connected knee disability.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



